 GREENWOOD FARMS, INC.6492.Take the following affirmative action which it is found will effectuate the policiesof the Act:(a) Post immediately at its plant at Birmingham, Alabama, copies of the attachednotice marked "Appendix." 6 Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being duly signed by the Respondent'sauthorized representative, be posted by it immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(b)Notify the Regional Director for the Tenth Region, in writing, within 20days from the date of this Recommended Order, what steps the Respondent hastaken to comply herewith.?'If this Recommended Order is adopted by the Board,the notice shall be amended bysubstituting the words "A Decision and Order" for the words "A Recommended Order ofa Trial Examiner." If the Board's Order is enforced by a decree of a United StatesCourt of Appeals, this notice shall be further amended by substituting for the words"Pursuant to a Decision and Order" the words "Pursuant to a Decree of the United StatesCourt of Appeals,Enforcing an Order "7If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director, in writing, within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that:WE WILL NOT threaten employees with the closing of the plant or other formsof reprisals because of their union activities, or in any like or related mannerinterfere with, restrain, or coerce our employees in the exercise of the right ofself-organization, to form labor organizations, to join or assist InternationalBrotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Help-ers,AFL-CIO, Local 583, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act, or to refrain from anyand all such activities.All our employees are free to become or remain or to refrain from becomingor remaining members of International Brotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers and Helpers, AFL-CIO, Local 583, or any other labororganization.BIRMINGHAM FABRICATING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta 23, Georgia, TelephoneNo. Trinity 6-3311, Extension 5357, if they have any question concerning this noticeor compliance with its provisions.Greenwood Farms, Inc.andHarryMiller.Ca.seNo. 2-CA-8502.January 17, 1963DECISION AND ORDEROn October 18, 1962, Trial Examiner Rosanna A. Blake issued herIntermediate Report in the above-entitled proceeding, finding that the140 NLRB No. 66. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Interme-diate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.'ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications : 2(1)The following paragraph shall be substituted for paragraph1(c) of the Recommended Order: I(c)In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, tojoin or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activitiesfor the purpose of mutual aid or protection as guaranteed in Section 7of the Act, or to refrain from any and all such activities, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as authorized by Section 8 (a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.(2)The following paragraph shall be inserted between the secondand third paragraphs in the notice :WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-'Mindful of contract provisions dealing with grievance and arbitration and also ofthe fact that President Marrow and Manager Elmes met with Miller and two union rep-resentatives on December 16 to discuss Miller's discharge,we believe the policies of theAct are effectuated by entertaining jurisdiction under circumstances present hereHow-ever,we do not adopt the Trial Examiner's discussion of the matter to the extent in-consistent with our views in this field as expressed inInternational Harvester Company(IndianapolisWorks),138 NLRB1923.And see, also,Smith v. Evening News,371 U S.195.Nor do we find it necessary to adopt the Trial Examiner's comments in footnote 28regarding the Union's conduct with respect to Miller's discharge.2Member Leedom dissents from the inclusion of interest in the backpay obligation forthe reasons stated in the dissent inIsis Plumbing&Heating Co,138 NLRB 716.8In view of the nature of the unfair labor practices committed,the commission bythe Respondent of similar and other unfair labor practices may be anticipatedWe shalltherefore adopt a broad remedial order.Herman Brothers Pet Supply,Inc, et al,138NLRB1087;Applied Research,Inc.,138 NLRB 870 GREENWOOD FARMS, INC.651organization, to join or assist any labor organization, to bargaincollectively through representatives of their own choosing and toengage in other concerted activities for the purpose of mutual aidor protection as guaranteed in Section 7 of the Act, or to refrainfrom any and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as authorized by Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.(3)The following note shall be added to the bottom of the notice,immediately below the signature :NoTE.-We will notify the above-named employee if presentlyserving in the Armed Forces of the United States of his right tofull reinstatement upon application in accordance with the Se-lective Service Act after discharge from the Armed Forces.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a chargefiled by HarryMiller, an individual,on March 7,1962, theGeneral Counsel, on April 9,1962, issued a complaint alleging thatGreenwoodFarms,Inc., had engaged inconduct which violated Section8(a)(1) and (3) andSection 2(6) and (7) of the ActIn its answer,Greenwoodadmitted certain allega-tions of thecomplaint, such as the commerce allegations,but denied the commissionof any unfair labor practices.Thereafter,pursuant to due notice,a hearing washeld before TrialExaminer Rosanna A.Blake atNew York, New York, on May 23.24, and 31and June 1 and 6, 1962.All partiesappeared and wererepresented bycounsel at the hearing and were affordedfullopportunity to be heard,to examineand cross-examine witnesses,and to present oral argument.Onlycounsel for theRespondent filed a briefHaving considered the entire record in the case, the oral argument by counsel forthe GeneralCounsel,the brief filed by counselfor Greenwood,and from my observa-tion of the witnesseswhile testifying,Imake the following-FINDINGS OF FACTITHE BUSINESS OF GREENWOOD AND THE LABOR ORGANIZATION INVOLVEDGreenwood, a New York corporation with its principal office and place of businessin New York City, is engaged in the retail sale and distribution of milk and relatedproducts.During the past year, which is representative of its annual operations.Greenwood's gross revenue exceeded $500,000 and its out-of-State purchases exceeded$17,000.Greenwood is also a member of the Greater New York and Northern New JerseyMilk Dealers Labor Committee which negotiates collective-bargaining agreementsfor its employer-members with various labor organizations including Local 584,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof AmericaDuring the past year, which is a representative period, the emplover-members of the Committee derived gross incomes from the retail sale and distribu-tion of their products valued, in the aggregate, at more than $500,000; sold productsvalued in the aggregate at more than $1.000.000 of which products valued, in theaggregate, at more than $50,000 were sold and shipped across State lines; made pur-chases of milk and other products valued, in the aggregate, at more than $1,000,000of which products valued, in the aggregate, at more than $50,000 were shippedacross State lines.Upon theforegoing facts I find,as Respondent admits, that it is engaged in inter-state commerce within the meaning of Section 2(6) and (7) of the Act.Local 584, which has represented Greenwood's drivers for a number of years, isa labor organization within the meaning of Section 2(5) of the Act. 652DECISIONS OF NATIONALLABOR RELATIONS BOARDII.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionGreenwood serves household customers almost exclusively and its drivers arerepresented by Teamster Local 584. Prior to his discharge on December 13, 1961,Harry Miller had been a driver for Greenwood for nearly 9 years and had been theshop steward since about March 1960.On October 24, 1961, a citywide (New York) strike began against Greenwoodand other companies whose drivers are represented by Local 584 and other Teamsterlocals.The strike, which was called in connection with contract negotiations, endedon November 8, 1961.1Before the strike, Greenwood operated 35 routes, 24 of them in Westchester and11 in the "city."The employees of most, if not all, of the other companies operatinginWestchester were represented by Teamster Local 338 and were not on strike. Thismeant that Greenwood was probably the only company serving Westchester whichwas affected by the city strike.As a result, Greenwood President Harry Marrowfeared that the Company's Westchester customers would be lost permanently tocompetitors unless deliveries in that area were resumed promptly.Marrow thereforesought repeatedly to persuade the Westchester drivers to return to work.His effortswere consistently opposed by Shop Steward Miller who urged the men to remain onstrike until the Union gave them permission to go back to work or the strike wassettled.According to the General Counsel, Miller's opposition to Marrow's effortscaused Greenwood to delay the reinstatement of Miller after the strike was settledand then to discharge him approximately a month later.B.Marrow's efforts to persuade the Westchester drivers to abandon the strikeand Miller's opposition thereto 2Shortly after the strike began, Marrow talked to the drivers and told them theywere foolish to strike and that if it was up to him he would settle the strike imme-diately.Marrow also promised that "whatever the union got for the others," theywould get retroactively.When Marrow finished speaking, Shop Steward Millerspoke.He reminded the men that they had voted a few hours earlier to strike andpointed out that if Marrow's "intentions were sincere, all he has to do is go downto the union and sign a contract and the men would go back to work."A few hours later, Marrow told Miller that he [Marrow] had "just got an orderfrom the Union" permitting the Westchester drivers to deliver milk.Miller saidhe would call the Union and if Marrow's statement were true, he would tell themen to return to work.However, the Union told Miller that Marrow's statementwas not true.Thereafter, in Marrow's presence, Miller informed the men that theUnion had not given permission for them to work and if they did so "on their own,"they would "assume the responsibility "The Westchester drivers decided not togo back to work "under those conditions." 3Miller was on the picket line every day during the strike and on numerous occasionsMarrow accused him of being responsible for the continued strike by the Westchesterdrivers.Marrow made such comments as, "What's the matter with you, Harry?Whydon't you send the men back to work? If it weren't for you, these men would go back.Why don't you send them back? You will be forcing me to sell my business."Milleralways answered that he was only the shop steward and that he did not have thepower to do anything until the Union notified him that the strike was over or thattheWestchester men could go back to work.Marrow, however, kept insisting thatMiller had the authority to send the men back.On October 28, all of the Westchester drivers except Miller and David O'Connortook out their trucks after Marrow promised them that he would "miake up thedifference" if the pension plan nand medical plan under Local 584's new contract were1Unless indicated otherwise, all dates refer to 1961The findings of fact in this and subsequent sections are based primarily upon thetestimony of Harry Miller which I credit. Iwas Impressedwith Miller's demeanor whiletestifyingand am convincedthat he was a truthfulwitness.Moreover, much of histestimony,even on critical matters, Is undisputed and in no instancedid Respondentadduce objectiveevidence which cast doubt uponMiller's veracitygenerallyor his abilityto recall events accurately.3At least afterthe first day of the strike, Marrow's back-to-work appeals were directedat the Westchesterdrivers only. GREENWOOD FARMS, INC.653better than the corresponding provisions of Local 338's(theWestchester Local)contract.The next afternoon,Miller spoke to the Westchester men who had returned towork.At least some of them had stated toMiller thatthey felt they had made amistake by working and Miller told them that he agreed that they had made a mistakeMiller also reminded the men that they were members of Local 584,that Local 584had voted to strike, and they were"duty-bound"to uphold the strike.As a resultof Miller's talk,theWestchester men again stopped delivering milk.Marrow, whowas present,charged Miller with preventing the men from returning to work andMiller replied that he was not responsible.Miller also stated that the men wouldwork if a union official came down and told them to do so.On one occasion during this period, the exchange between Miller and Marl owbegan to get"heated" and Miller turned and started to walk away.He had goneonly a few feet when Marrow remarked to a group of men,"That little bastard,when the strike is over,I am going to get him." 4One Sunday during the strike,Miller received a call from Marrow who said thatJohn O'Rourke,president of Joint Council 16 of the Teamsters,wanted to talk toMillerMiller asked to speak to a union official who confirmed Marrow's statement.Miller then went to the Hotel Delmonico and talked to O'Rourke and Local 584'spresident,John Kelly, and its secretary-treasurer,Carlos Ferrara.O'Rourke asked Miller what the trouble was at Greenwood and "what about"theWestchester routes.Miller explained that Marrow believed that he [Miller]was responsible for the Westchester drivers not working.O'Rourke then asked ifMiller had not been told by a union official to instruct the men to resume deliveries.Miller replied in the negative adding that if President Kelly or Secretary-treasurerFerrara were to tell him to send the Westchester men out, he would tell the menimmediately.Neither Kelly nor Ferrara gave Miller any such instructions andO'Rourke observed,"Well, if they.didn't give you permission.then Ihave been misinformed..I thought they gave you permission and you werethe one that was holding out."On October 31, each of the Westchester drivers received a telegram stating thatGreenwood'sWestchester business had been sold to White Clover,another companyinwhich Marrow has an interest.and instructing them to report to Teamster Local338When the men asked Miller what they should do, he told them that thetelegrams might be a"trick" and that they should get verification from the UnionLater that day,the Union sent the drivers telegrams confirming the statements madein the earlier telegrams and all of the Westchester drivers except Miller and O'Connortransferred immediately toWhite Clover and Local 338.The "city" drivers re-mained on strike for another 8 days.C Greenwood's delay in reinstating Miller and his discharge on December 13The strike was settled on November 8 and all of the drivers who had continuedto strike except Miller and O'Connor were notified to and did return to work onNovember 9When Miller asked Greenwood Manager Edward Elmes why he andO'Connor were not recalled,Elmes replied that the two men were not working forthe Company any moreMiller asked"why" and Elmes answered,"That's all Ican tell you.Mr Marrow told me you two guys are not to he called back to work " 5Miller and O'Connor reported their discharge to Union Official Ferrara who calledElmesMiller and O'Connor returned to work the following day,November 10On the morning of December 12, driver Coughon toldMiller thathe (Coughon)was due to go on vacation but would like to work instead.Miller explained that hewas without authority to give Coughon permission to work, that permission wouldhave to be obtained from the Union, and if it were given Miller would have no ob-jection to Coughon's working.A few hours later,Manager Elmes called Miller to the office and asked why hewas giving Elmes"a hard time"and why he would not let Coughon work during his4I do not credit either Marrow's denial that he made such a statement or his testimonygenerally.My inability to do so is based upon my observation of his demeanor whiletestifying, on the material contradictions in his own testimony, and on the fact that, asahowninfra,critical portions of his testimony are refuted by the testimony of Respond-ent's other main witnesses, Edward Elmes. and by company records I do not find itnecessary to pass upon the credibility of Vincent Galavitz who testified that Marrowreferred to Miller as a "sheeny bastard."5 Elmes did not deny having made the above statements to Miller. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDvacation.Miller explained to Elmes, as he had to Coughon, that the latter wouldhave to get permission from the Union.Miller suggested that Elmes call the Unionand stated that he had no objection to Coughon's working if the Union gave its per-mission.After telling Miller to wait, Elmes went into President Marrow's office.He returned in a few minutes and directed Miller to bring his route book to theoffice.Miller complied.6The next day (Wednesday, December 13) was Miller's "day off."About 10 a m.,Elmes called Miller at home, told him that there was "some discrepancy" in hisroute book and to come down and straighten it out.Miller asked if it could notwait until the next day but Elmes answered, "If you don't come back [today] andstraighten . . . out [the book], you are through.Don't report to work anymore."Miller went to Elmes' office accompanied by Robert Azzari, the shop steward atKnoll Creek Dairy, another Marrow company which has its offices in the samebudding as Greenwood 7When Miller asked Elmes what was "up," Elmes repliedthatMiller was "through."Miller wanted to know what had happened "all of asudden" and the reason for his discharge.Elmes replied, "Inefficiency," adding thatMiller had not turned in stops and aways and had been cheating customers ondiscounts.8Miller told Elmes that he had turned in four sheets of stops and aways to CompanyClerk Ted Amorosa who said that he was too busy to make the required entries inMiller's route book.Miller also showed Elmes' entries in his route book whichshowed that he was not "cheating" customers on discounts .9 It is undisputed thatafterMiller had completed his explanations, Knoll Creek Steward Azzari said toElmes, "Look, Eddie, everything is black and white.There is no cheating, no noth-ing.He is showing you . . . . What are you firing him for?" Elmes answered,"Inefficiency."Azzari expressed disbelief that a man would be fired for inefficiencyafter 9 years.On December 16, Miller and Union Representatives Sopinko and Barone metwith Marrow and Elmes. In response to a question, Marrow said that Miller hadbeen discharged for a $59 shortage and that he "didn't have to go any farther."Miller wanted to know "what shortage?" and why the shortage had not been men-tioned during his meeting with Elmes on December 13. Elmes explained that therehad been no "chance" at that time to check Miller's book.Miller said he doubtedthat his book was short.Marrow also repeated the charge that Miller had not turned in his stops andaways and Miller again asserted that he had turned them in to Amorosa.Miller'stestimony that Amorosa was called in and verified Miller's statement is uncontra-dicted.Finally,Miller explained his system of entering "discounts" in his book butMarrow commented, "I don't care.He is fired."D. The various reasons asserted by Respondent for discharging MillerAs found above, Manager Elmes told Miller that he was being discharged becauseof inefficiency, failure to turn in stops and aways, and cheating customers on dis-counts.A few days later, Marrow stated that the reason was a $59 shortage, addingthat he "didn't have to go any farther."When an employee leaves the Company, the blanks on a printed form headed"Confidential Termination Report" are filled in.Pertinent portions of Miller's re-port are set forth below:Do You Recommend Re-Employment9 No.If Not, Give Reason-6 Elmes didnot deny Miller's testimony concerningthis interview7Miller testified that he wanted Azzari to represent him and to hear what took place.At times, Azzarl's nameappears inthe record as Izzari9I do not credit Elmes' testimony that he told Miller that he had a "shortage" in hisbook when he talked to Miller on the telephone and again during their meeting onDecember13Elmes' demeanoron the stand was not that of a witness who is trying toanswer questionstruthfully, fully, and to the best of his ability.Furthermore, as demon-stratedinfra, acomparison between Elmes' testimony and company records revealsthat manyof his answersto material questions were, at the very least, misleading9The variousreasons advanced by RespondentforMiller's discharge are explained and,evaluated in sectionD, infra. GREENWOOD FARMS, INC.IfDischarged,Give Full Particulars: FailureRules-Attitude--non Cooperation.655to comply with CompanyCharacteristicsExcellentGoodFairUnsatis-factoryIndustriousness-----------------------------------------X-Knowledge of lob----------------------------------------x------------------------------Personal appearancex-------(Conduct)----------------------------------------------x-(Cooperation)---------------------------------------------xSafety----------------------------------------------------xAccuracy----------------------------------x------------Sales ability ---------------------------------------------xCollection record-----------------------------------------XRemarks: short book, stops not turned in-overall negligence.The only entries made by Elmes on the above report were those under "Remarks."The others were made by Assistant Manager Leslie Shanahan, Miller's immediatesupervisorAlthough Elmes said Shanahan was in "closest contact" with Miller'swork, Elmes could not recall whether he talked to Shanahan before Miller's dischargebut stated definitely that he did so afterward.1° However, Elmes was unable to recallanything Shanahan told him about Miller's work and Shanahan was not a witness.Elmes admitted, however, that Miller was not discharged because of his "attitude" orbecause of "non-cooperation," two of the reasons listed by Shanahan.Elmes, who had been general manager for more than a year at the time of Miller'sdischarge, described Miller as a below average driver but asserted that he had notdischarged Miller earlier because "there were others to weed out, too, and it takestime." 11However, there is no probative evidence that anyone had ever talked toMiller about his alleged shortcomings and there is no evidence that Miller had beenwarned that he would be discharged if he did not change his ways.12President Marrow, Respondent's first witness, testified that Elmes reported that hedischarged Miller "because of stealing, overcharging customers and shortage in book"of over $50.According to Marrow, Miller's overcharges and shortages were notcaused by mistakes but by dishonesty. For example, Marrow claimed that Miller hadentered one price in his book, collected a higher price from customers, ,and pocketedthe difference.Elsewhere, Marrow asserted that Miller's shortages proved that hewas stealing.Marrow asserted that he did not know the details but promised thatManager Elmes would provide them.However, as will be indicated, Elmes' testi-mony and company records clearly establish that Miller had done nothing dis-honest.Marrow's willingness to make so serious a charge against Miller,without justifica-tion, convinces me that Marrow was not a trustworthy witness, particularly whentestifying about matters which concerned Miller.However, I credit those portionsof Marrow's testimony in which he describes (1) his fear that the strike might causea permanent loss of the Company'sWestchester customers and (2)his efforts toremove the Westchester drivers from the ambit of the strike.Manager Elmes, on the other hand, did not accuse Miller of "stealing" and wasgenerally much more restrained in his testimony.Even on direct examination, Elmesappeared at times to be a reluctant witness and frequently seemed to find it difficultto sustain the burden placed on him by President Marrow when the latter promisedthat Elmes would provide the facts upon which Marrow's charges against Millerwere based.1OWhen Elmes was asked if he told Shanahan "the reasons for Mr Miller's discharge,"ItGreenwood employed about 50 drivers before the strike.12Although Elmes testified that Shanahan had complained about Miller's book, whenasked if he had ever mentioned the complaints to Miller, Elmes answered,"Through nor-mal reaction,IwouldImost likely did . . I couldn'tgive you a definite yes andIcouldn'tgive you a definite no." 656DECISIONSOF NATIONALLABOR RELATIONS BOARDElmes did not deny Miller's testimony that Elmes called him to the office to discussdriver Coughon's desire to work during his vacation.He asserted, however, thathis "check" of Miller's book on that date was merely "routine." 13According toElmes, his check revealed a shortage of $83.54 and "quite a few things wrongwith the book."Elmes also testified that he made a list (General Counsel'sExhibit No. 11) of the "discrepancies" he found in Miller's book which he describedas follows: 16 or 17 "stops" not turned in; 30 to 40 delinquent accounts to whichletters had not been sent, evidence that customers had been charged the one-halfcent price increase (announced on November 30, effective December 1) since"November 27th-25th"; and 6 or 7 customer notes which had not been compliedwith.Finally, Elmes said that it was discovered that Miller had turned in a checkwhich did not belong to his route.On direct examination, Elmes was asked to name other employees he had dis-charged for one or more of the reasons he had cited in Miller's case.He named 10or 12 and gave the reason in each case.On cross-examination, however, Elmesadmitted that only one of those named had worked for Greenwood. The others wereemployees of another company headed by Marrow and apparently managed byElmes.Elmes' testimony on direct examination on this subject was thereforemisleading and, as indicated,infra,the impression created by other portions of histestimony is found to be unjustified when company records are examined.Underthese circumstances, I am unable to and do not accept Elmes' testimony generallyat face value even if undisputed.This is particularly true of his testimony concern-ingMiller's alleged "shortage" and "overcharging" of customers, discussedinfra.1.The dutiesof a routemanGenerally speaking, it is the duty of a driver to: deliver milk; take care ofcustomer complaints; compute and leave bills approximately every 2 weeks; computehis "price allowance" on each account at the end of the month; and make promptreports to the officeconcerningcustomers who stop taking milk (stops), who areaway (aways), and who fail to pay their bills.Each driver keeps a "book" which contains a sheet for each account numberor customer.Miller, who had route No. 64, had approximately 450 customers.Company rules applicable to routemen are set forth in a booklet which is fre-quently referred to in the record as the "pink"rulesbecause of the color of thepaper used.2. Thenonmoney items allegedby Respondent as contributing to its decision to,dischargeMillera.Miller's alleged failure toturnin stops andawaysWhen a customer stops receiving service, a company rule requires the driver tonotify the office at once so that a representative can call promptly and try topersuade the customer to resume service.The Company's experience has been thatwhen 'this is done, atleast50 percent of the cancellations are revoked.Under thesecircumstances, it is important that stops be reported to the office immediately.Whena stop is reported, an office clerk is supposed to initial the stop entry in the driver'sbook.Elmes testified that he found 16 or 17 uninitialedstops inMiller's book whichmeant,he said, that they had not been turned in.However, Miller testified without contradiction that shortly before his dischargehe had turned in four sheets of stops to a clerk named Amorosa who said he wastoo busy toinitialMiller's book.Similarly uncontradicted isMiller's testimonythat Amorosa was called in to themeeting onDecember 16 and verified Miller'sclaim.Elmes' testimony on this subject was limitedto a statementthat he hadnever seenand had notbeen able to find the sheets.b.Miller's failure to notify the office to send letters to delinquent customersWhen a bill is unpaid, another rule requires the driver to notify the office to sendthe customer a letter. If the bill is still unpaid 7 days later, the driver is supposedto notify the office to send a second letter and the process is to be repeated until fourletters have been sent. If the bill remains unpaid after four letters, the Companyabsorbs the loss. If fewer than four letters are sent, the bill is charged to the driver.13Elmes testified that he had planned to check somebooksthat morning and Miller's."face" reminded him of the books and he asked Miller to bring his book to, the office GREENWOOD FAR-IS, INC.657Elmes testified that when he checked Miller's book, he found 30 to 40 delinquentcustomers to whom the series of letters had not been sentHowever, there is noreference toMiller's alleged failure to send letters on Miller's termination reportand there is no evidence that letters were mentioned either at the Miller-Elmesmeeting on December 13 or at the expanded meeting 3 days later.Nor did Marrowrefer to Miller's alleged failure to send letters or to report stops in his testimonyconcerning the reasons why Miller was dischargedRoute 64 was assigned to Miller for the first time on November 10, the day hereturned to work after the strike.However, a comparison between the accountslisted by Elmes and the customer sheets from Miller's book reveals that 32 of the52 accounts which Elmes listed in this category had stopped service well beforethe route was assigned to MillerFor example, Elmes stated with respect to accountNo 321: No follow-up on billHowever, the customer sheet bears the followingnotations :stopped 7/1/61;-this was paid in July-no more letters-see me for credit-RoseThe sheets for 17 more accounts concerning which Elmes made similar commentsshow that service was stopped at least as early as September and one of them bearsthe notation "went to Ireland-will call."The customer sheets of 14 others showno deliveries after the beginning of the strike (October 24) and 5 of the 14 stoppedservice at least a week before the strike.While Elmes' comment in each of these cases (which he repeated at the hearing)is technically correct, it is incredible to me that Elmes believed that Miller should havenotified the office to send letters to customers who stopped service weeks or monthsbefore he took over the route.This conclusion is borne out by the fact that Elmes,both on his list and in his testimony, omitted the dates on which service stopped whencommenting on these accounts but always included the date in his comments withrespect to accounts which were reasonably currentFurthermore, when Elmes wasasked on cross-examination whether he had included accounts which were delinquentbefore the route was assigned to Miller, his first answers were equivocal but uponbeing pressed, he testified:The stops have dates on them.That would be after his taking over thebook .. . it would involve . . . from November 9 or 10Under these circumstances, I conclude that Elmes concealed material facts at thehearing and knowingly gave testimony, the effect of which was, at the very least,misleading.It is true that Miller's book shows a number of customers who had failed to paytheir bills afterMiller took over the route and to whom, it appears, no letters weresentBut Elmes chose not to rely on these instances alone. Instead, he includeda high percentage of stale claims and then sought to conceal what he had doneWhy did Elmes act in this manner? The most obvious answer is that he recognizedthat a list of Miller's accounts which became delinquent after he took over the routewould not adequately support the Company's claim that it discharged Miller in partbecause of his failure to notify the office to send letters.c.Milk bottle notes not complied withCustomers frequently leave messages for the drivers in the milk bottles and Green-woodintroduced into evidence seven notes which are referred to in the record as the"milk bottle notes." Elmes testified that he found the notes when he went over Miller'sbook and determined by examining the book that Miller had not complied with thecustomer requests stated in the notes.One of the seven, however, was dated December 18, that is, after Miller was dis-charged.It concerns the check incident discussedinfra,and was written not by acustomer but either by Elmes or someone else in the office.Miller, it seems, isnot the only one who makes mistakes.Only three of the remaining six notes are signed.However, I am assuming thatthe other three were written by the customer whose account number has been addedby someone, probably Elmes. In three cases, the account sheet shows no deliveryafterNovember It would seem, therefore, that these notes were in Miller's bookwhen it received its regular monthly "audit" about December 1. If so, there is noevidence that anything was said to Miller about them at that time.Moreover, the six notes are from customers whose account numbers appear on theElmes list which means that the notes do not constitute separate "offenses" but are ineffect a repetition of the charges that Miller failed to turn in stops and to notify theoffice to send letters ,658DECISIONSOF NATIONALLABOR RELATIONS BOARDFinally, in two of the six cases, service was stopped only a few days before Millerwas discharged so that it is quite possible that Miller had not had an opportunityto comply with the customer's request.3. The "money" items alleged by Respondent as having contributed to its decisionto discharge Millera. IntroductorystatementEach morning the number of quarts of milk and units of other products takenout by the driver are recorded on a sheet which is retained by the Company.Acopy or a "receipt" is given the driver.Each unit has a "booking in" or list pricewhich appears to have been 30 cents a quart for milk.However, only a fewcustomerspay the list price.The 60-plus customer sheets from Miller's book which wereintroduced into the record show only two who paid 30 cents in November.Otherprices shown are: 25, 26, 261/2, 27, 271/2, 281/2. 29, 291/2, and 31 centsBut the amount which a driver "owes" the Company at the end of a month is notdetermined either by adding the bills (even if correct) submitted to the customersor by multiplying units furnished by list priceInstead, it is determined as follows:1.The units taken out by the driver during the period are multiplied by the listprice.The product is the amount which the driver theoretically owes the Company.2.The driver computes his "discount" or "price allowance" for each customer'saccount by: (1) multiplying units delivered by list price; (2) multiplying unitsdelivered by customer price; and (3) subcontracting the second product from the first.3.The "discounts" are added together and the total is subtracted from the productobtained by multiplying the units delivered by the list priceThe difference is theamount which the driver "owes" the Company for units delivered.4.The number of units delivered, returned, et cetera, is subtracted from the num-ber furnished the driver in the period.The difference is multiplied by the list price.The result is the amount the driver owes forunitsnot delivered but not returned,reported, broken, et cetera5.The product obtained by multiplying the units delivered by the price chargedis added to the product obtained by multiplyingthe unitsunaccounted for by the listprice.If the driverturns in lessthan the sum of these two figures, he is "short"by thatamount.A hypotheticalcomputation is setforth below.1414The hypothetical computation follows:EXAMPLEAssume 400quarts milk furnisheddriverand assume route book shows 300 unitsdelivered to customers.DriverCustomerUnitsPricecharged,owescompanyDiscount or price allowancecentstheoreti-callyA ----------------------------9025$22 509OX30less 90X25-----------$4 50B ----------------------------8025!220 408OX30 less SOX2534----------3 60C ----------------------------702618 2070X30 less 70X26------------2 80D----------------------------6026A15 9060X30 less 60X2614----------2.1013 00400 units furnished at Wit ------------------------------------------------------------------- $120 00100 units unaccounted for at 30t-------------------------------------------------------------30 00300 units delivered at 30^ --------------------------------------------------------------------go 0090 at discount of ---------------------------------------------------------------------------80 at discountof-------------------------------------------------------------------------70 at discount of--------------------------------------------------------------------------60 at discount of----------------------------------------------------------------------------Amount driver owes company-------------------------------------------------------13.004 503 602 802 10107 00 GREENWOODFARMS, INC.659b.Miller's alleged shortageAs previously found, President Marrow stated at the meeting with the unionrepresentatives on December 16 that Miller had been discharged for a $59 shortageand that he "didn't have to go any farther."Although Marrow promised thatManager Elmes would supply the "details," the latter's testimony was likewiselargely conclusionary.According to Elmes, he went over Miller's book, entered "red figures" and thengave the book to a girl in the office to total the red figures on an adding machine.When she gave him the adding machine tapes, Elmes prepared a "summary" byadding and subtracting various totals shown on the tapes.The tapes, which consistof hundreds of "raw" figures and the summary (which is a sheet on which variousfigures are added and subtracted) are the only objective evidence introduced byRespondent to substantiate its claim that Miller had a shortage.No breakdown ofElmes' computation was supplied and it is impossible to check its accuracy althoughit is correct only if Elmes made not a single error in "figuring" the 450 sheets inMiller's book and in checking the Company's records of the units of milk, et cetera,charged to Miller and the office girl made not a single tabulating mistake.Moreover, both Elmes' summary and his testimony cast doubt on the accuracyof the "final" figure of $60.20.Thus, the first computation on the summary resultedin a "shortage" of $75.93.This is then reduced to $71.81, by subtracting $4 12.According to Elmes, he checked the book again and added $14 for a third total,$85.81.This figure is reduced to $63.66 by subtracting $22.15 but these figuresare crossed out so that the $85.81 is restored.But this is not the "final" figure forthere are two more subtractions and one more addition before the final figure of$60 20 appears.In view of the complicated bookkeeping system described above and the difficultywhich Elmes himself had in arriving at a "final" figure, it is obvious that Miller was notexaggerating when he said that "You would have to have a real knowledge of book-keeping to be able to go through the whole system and the average milkman hasn'tgot that knowledge.At least I haven't." In short, as Miller asserted, a driver wouldhave to employ a certified public accountant in order to check the accuracy of com-pany claims with respect to shortages.15Under these circumstances, I have serious doubts concerning the accuracyof the $60 20 shortage ult;mately claimed by the Company and am not evensure that Miller was short any appreciable amount.18 I am of the opinion that ifMiller was short, Respondent would have been able to and would have producedmore objective and specific proof than the record contains 17 But even if it is assumedthatMiller was short $60, it does not follow that he was discharged, even in part,for that reasonMiller was discharged on December 13 although the company rules provide:All shortaeesover$50 must be found by the 15th of the month, or shortagepaid to the office by that time. [Emphasis supplied.]18 For the reasons already stated, I do not credit Elmes' testimony that M,ller wentover his book and was able to point out errors in Elmes' figures totaling $27 8710 IfMiller's book was short, the shortage may well have been attributable to the driverwho had the route for the day or two between the strike and Miller's reinstatementand/or to the driver who substituted for Miller on his 2 days off a week.17On cross-examination, Elmes, who had Miller's book before him, was asked the following questions and gave the following answers:Q. . . . I want you to show me right now where in Miller's book you found ashortage or a discrepancy.A The totalamount of red figureswould indicate the balance outstanding in thebook.The office figure would indicate the balance supposed to be in the book.TRIAL EXAMINER. Does the office figure appear on this sheet ever?The WITNESS: No, it is on another sheet. You deduct one from the other andthat is wherewe findout the amount of the shortage.[The other sheet wasnever offered into evidence Io¨erQ. Can you turn in that book to the pages that you used to calculate Miller'sshortage?A The wholebook was used.681-492-63-vol. 140-43 660DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever, President Marrow seemed unaware of the rule.When questioned aboutit,Marrow first stated that the driver has until the 15th only if the amount isunder$50.Upon further questioning about the rule, Marrow answered, "I really don'tknow.Mr. Elmes put the rules out."Marrow also testified that drivers who areallegedly short over $50 are given "a couple of weeks" to try to find the shortageand if they do not find it, "we fire them."When Marrow was reminded that Miller was not given until the 15th to find theshortage or pay it, he explained that this was the second time Miller was short andthat when it happened before, he told Elmes, "if it happens again, I don't want theman working for me." 18 In short, the gist of Marrow's testimony was that a driverisdischarged when he has a second genuine shortage.The foregoing testimony is wholly unsupported by the record.Miller's testimony that he was not warned or even criticized at the time of hisprevious shortage is undenied.Moreover, Elmes did not refer to any instructionfrom Marrow of the type testified to by the latter. In addition, the very existenceof the rule giving a driver until the 15th of the month to find the shortage or pay itindicates that shortages of over $50 are not uncommon.1e In fact, Marrow himselflater admitted that an average of 6 out of 50 drivers are short some amount everymonth.Elmes, in turn, testified that drivers are rarely, if ever, discharged becauseof a shortage alone and that Miller's (alleged)failure to turn in stopswas amoreserious offense than his shortage.Finally, Elmes testified as follows concerning the shortages of seven other driversduring 1961:Totalmos shortHighestOthers above $50Route 56-------- --------------10$92 521Route 57----------------- ------------1065 772Route 58--------------------------- --1054 760Route 59---------------------------10165 713 (one of these over $100).Route 61-------------------- --------7166 000Route 62------------------------------10261 292 (both over $100)Route 65-----------------------------10220 152 (one of these over $100)In contrast,Miller's undenied testimony discloses that his only previous shortagein the nearly 9 years he had worked for the Company was the $94 shortage 13months earlier.When Marrow was asked how he distinguished between a driverwhose shortage was due to a mistake and one whose shortage was due to dishonesty,he answered that a dishonest driver is one who is "continuously short."When "afellow is short once in six months," Marrow said, "we tell him to be careful andwatch it.Others we let go."Nonetheless, as statedsupra,Marrow asserted thatwhen Miller was short 13 months earlier, he told Elmes to discharge Miller if ithappened again and explained the failure to give Miller until the 15th to find hisshortage or pay it on the ground that it was his second shortage.c.Overcharges1.General overchargingAs previously indicated, President Marrow indicated that one of the major reasonsforMiller's discharge was his alleged "stealing" from or "overcharging" of cus-is Thirteen months earlier, Miller was charged with a shortage of $94 48.He had beenaway for3 weeks campaigning(unsuccessfully)for an office in the Union on an "opposi-tion" ticket.When he was told about the shortage on his return, he said that he doubtedhe would beable to findit and predicted that he would probably pay it. This he did inlate April 1961,i.e , 4 or5 months laterMiller explained that shortages are not mattersof greatconcern tothe Companybecause each driver posts$200 as security.Miller"paid" the shortage allegedlyfound in December1961, only in the sense that the Com-panydeducted it from his$200 security.CfMarrow's testimony that Miller "paid" themoney "so he provesthathe hastaken it out "19As previouslyindicated,I do not credit Elmes' testimonythat he mentioned thealleged shortage to Miller on December 13I have creditedinsteadMiller's testimonythat the shortagewas brought up forthe first time at the meeting with the union repre-sentativeson December 16. Ifthe shortagehad been mentionedon the 12th or 13th,Miller, whowas aware of the rule, would almost certainlyhavedemandedan opportunityto pay it, therebyremoving it as a grounds for discharge. GREENWOOD FARMS, INCtamers. It is interesting to note, however, that there is no reference to "overcharg-ing" customers on Miller's termination reportWhen questioned concerning thisomission,Elmes explained that the overcharges could be included in his entry"overall negligence."On November 30, the Company announced a price increase of one-half cent ef-fective Friday, December 1.On direct examination, Elmes stated that when Millerprepared his first December bills, he charged the higher price for deliveries "fromNovember 27th-25th."SinceMiller's account sheets show deliveries only everyother day, this would mean that only two, or at the most three deliveries were com-puted at the new rate.However, Elmes admitted on cross-examination that he wouldnot be surprised to learn that the books of the other drivers disclosed that they hadcharged the higher price for one or two deliveries but would be surprised by any-thing "over" four or five. In answer to the next question, Elmes stated that halfof Miller's customers were charged the increased price for one or two deliveries andthe other half for five deliveries.Elmes admitted that the charges were noted inMiller's book, which means that Miller was not trying to conceal what he had doneand was turning the money in to the Company, not pocketing it, as Marrow claimed.Miller's explanation (which I credit), for having charged the higher price through-out the entire billing period which included the effective date of the price increasewas that the drivers had been instructed never to leave a "split" bill (one which showsa number of deliveries at one price and a number at a higher price) because thisputs the customer on notice that the price has gone up20Miller also testified-and his customer sheets corroborate his testimony-that he noted in the upper right-hand corner of the sheets, the amount of the "overcharge."His plan, he explained,was to deduct the amount of the overcharge from each customer's next bill, therebyin effect giving her a "refund." In other words, if Miller had not been discharged,the overcharges would have disappeared when he prepared his next bills whichwould have been in a few days.Elmes admitted that when he accused Miller of overcharging customers, Millershowed him the figures in the upper-right corner of the sheets, and explained thathe would give the customers credit for the overcharges on their next bills.After hear-ingMiller's explanation, Shop Steward Azzari exclaimed, "Look, Eddie, everythingis [in] black and white.There is no cheating, no nothing .When it was pointed out to Elmes on cross-examination that Miller's system wouldhave resulted in the elimination of the overcharges, Elmes replied that Miller "wouldhave to have an okay to put . . . figure[s] like [those] into the bookThis is notcompany procedure." 21 Be that as it may, the entries were there and were explainedto Elmes before Miller was discharged.Yet Marrow, at least, claimed at the hearingthatMiller was pocketing the overcharges and Elmes sought to create the impressionthat the overcharges reflected on Miller's integrity. I can only conclude thereforethat Respondent's witnesses knowingly misrepresented the nature and the significanceof Miller's overchargesPerhaps Marrow used such "hypnotic" words as "cheating"and "stealing" on the theory that a molehill may come to be thought of as a moun-tain if it is always referred to as a mountain.22Despite the absence of a reference to "overcharges" on Miller's termination re-port,Respondent argued that it was justifiably concerned about them because theymight result in the loss of customers.However, Respondent offered no evidenceof any complaints from customers.Moreover, even assuming that Miller's customerswere overcharged for six deliveries, the maximum claimed by Respondent, this wouldmean that 1 quart customers were overcharged 3 cents, 2 quart customers 6 cents.3 quart customers 9 cents, and 4 quart customers 12 cents.Although no customerlikes to be overcharged even a few cents, it is difficult to believe that the Companyfeared that Miller's customers would change milk companies because of overchargesof 3 cents or even 6 or 12 cents (even if they were aware of it which is doubtful)especially if told they would receive credit for the overcharges on their next bills.-"I credit Miller's testimony in this respect and discredit Elmes'testimony that "split"bills are submitted2 'When counsel for Greenwood brought out on cross-examination of rebuttal witnessO'Connor that he noted his"overcharges"elsewhere on the sheets.I asked if counselwas suggesting that one of the reasons for Miller's discharge was that he had put thefigure in one place rather than anotherCounsel replied "No.I'm not suggesting thatI am suggesting..that the system Mr Miller used was not a system used by anyoneelse."In an opinion written by Judge Frank,the Court of Appeals for the Second Circuitnoted the"hypnotic power" of a word or phrase and commented,"Give a bad dogma agood name and its bite may become as bad as its bark"Kviukundis Shipping Co vAmtorg Trading Corp.,126 F 2d 978, 984, footnote 17 662DECISIONSOF NATIONALLABOR RELATIONS BOARDMoreover, the Company apparently kept the "overcharges."At least, it made noclaim that the customers were given credit for them on their next bills as Miller hadplanned to do.4.Miller's actual work recordThe foregoinganalysis is not meantto imply that Miller had a perfect workrecord.Among other things, he may have failed to turn in a few stops andapparently did fail to notify the Company to send delinquent letters in a numberof cases.He also made a few mistakes in computing bills and may have miscal-culated his "price allowance" on some accounts.Although Respondent could havevalidly dischargedMiller for these errors and violations of company rules (ifthey were in fact the reasons and not merely pretexts), Respondent itself did notclaim that Miller was or would have been discharged for these reasons standing alone.E. Concluding findingsAs set forthsupra,PresidentMarrow feared that continued participation in thestrike by the Westchester drivers would result in the permanent loss of Greenwood'sWestchester customers to companies whose employees were not on strike.Marrowtherefore sought repeatedly to persuade the Westchester drivers to abandon thestrike and all of them except Miller and O'Connor did deliver milk 1 day during theperiod prior to the sale of the Westchester business to White Clover.Moreover, Marrow's efforts might well have succeeded but for Shop StewardMiller's vigorous and continuous opposition.Miller reminded the men that theyhad voted to strike, contradicted Marrow's statement that the Union had givenpermission for them to work, and warned them that if they did so on "their own,"they would "assume the responsibility." In short, Shop Steward Miller sought to anddid enforce the order the Union gave the stewards at the beginning of the strike,namely, that no member of Local 584 was to go out on a route.Marrow knew that Miller was shop steward and was present on most if not all of theoccasions when Miller spoke to the drivers.Although Marrow first testified that hehad no reason to believe that Miller was in any way responsible for the decisionof the Westchester drivers to remain on strike, he later admitted that Miller hadopposed his efforts to achieve the contrary result "many" times. In addition, Marrowrepeatedly accused Miller of being responsible for the continued strike by theWestchester drivers and insisted that Miller had the authority to send the men backto work.Although Miller was equally emphatic in stating that he could do nothingabsent specific instructions from the Union, Marrow made it clear that he did notbelieveMiller, and on one such occasion stated flatly that he would "get" Milleras soon as the strike was over.I also note President Marrow's wholly unjustified claim that Miller had beenstealing.Although Miller's work record was not perfect, he was guilty of nothingwhich adequately explainsMarrow's intemperate charges against him. In myopinion,Marrow's attitude toward Miller must have had its origin in somethingother than Miller's actual work record. I conclude that it had its origin in Miller'sconduct during the strike, for there is nothing else in the record which would accountfor Marrow's sudden and obvious antagonism toward Miller.The courts have recognized repeatedly that an inference of "discriminatory moti-vation is sustained and buttressed by the fact that the explanation" given by theCompany for its action "fail[s] to stand under scrutiny."N.L.R.B. v. GriggsEquipment, Inc.,307 F. 2d 275 (C.A. 5), and cases cited therein. In my opinion,this is particularly true if the employer's explanation in itself reveals a hostility towardthe employee out of all proportion to his actual deficiencies.2.Accounts Nos. 244A and 288According to Elmes, Miller billed account No. 244A for 9 quarts of milkwhich the customer did not receive and Miller admittedly left account No. 288 a billfor $24 when it should have been $16.Miller explained that when he went to collect account No. 244A, the customertold him she had received an extra delivery and paid him $2.34 more than the billbe had left her.As Miller pointed out, be recorded the amount collected in hisbook but if he had "wanted to cheat" he could have reported that he had collectedthe lesser amount and pocketed the extra and the Company would never haveknown anything about it.Although Respondent scoffed in its brief to the TrialExaminer at Miller's explanation, the fact remains that the customer paid the bill GREENWOOD I'AR_MMS, INC.663without protest as she surely would not have done if she had been overchargedby more than $2.23in the case of account No. 288, Miller admitted that he made a mistake when heleft a bill for $24 when it should have been for $16.However, the account sheetshows that the customer paid only $16. It also shows, significantly, that thecustomer did not stop taking milk even though a sizable mistake had been madein her bill.3. The check erroneously turned inAccording to Elmes, Miller also improperly turned in and claimed credit fora check for $6.75.Elmes admitted that the chain of events was set in motion by amistake make by someone in the office who placed the check in Miller's book becausethe customer had "moved on to Mr. Miller's route."Although Elmes testified thatthere was no sheet for the customer in Miller's book and that Miller credited the checkto the account of an entirely different customer, I am far from convinced that this iswhat Miller in fact did.Since the customer who sent in the check had moved to Miller's route, therewould surely be a sheet for her in Miller's book. It seems more likely that whatMiller did was to turn in the check for an account on his route which was in factpayment for milk received before she moved. It is possible, of course, that thecustomer also owed Miller money and that when he found the check in his book,he naturally turned it in as a part of his collections.Admittedly, these observations are purely speculative but Respondent's failureto introduce the relevant customer sheets makes it impossible to determine exactlywhat occurred.Since Elmes' descriptions of Miller's other alleged shortcomingsfrequently fail to tell the whole story, I do not accept Elmes' version of the checkincident at face value.Nonetheless, it is clear that therewas somemixup whichbegan when the check was placed in Miller's book by mistake and which was furthercomplicated by Miller's failure to "catch" and correct the mistake.However, it isfar from clear that the Company was aware of the contretemps until after Millerwas discharged. If it was not, the check incident played no part in Miller's discharge.But even assuming that the Company knew before Miller was discharged that he hadturned in a check by mistake, in view of all the circumstances I do not credit Elmes'implied claim that Miller's part in the incident amounted to a serious error 24I therefore conclude that long before the strike was over, Marrow decided toterminate Miller's employment because of the latter's generally successful opposition toMarrow's efforts to persuade the Westchester drivers to abandon She strike and returnto work.Marrow's first opportunity came at the close of the strike.Accordingly, Millerand O'Connor, the other Westchester driver who did not report to White Cloverafter the sale, were not recalled. It is undisputed that when Miller asked ManagerElmes the reason, the latter replied that Marrow had told him that Miller andO'Connor were not to be called back to work.However, both were reinstated afterElmes received a call from a union official demanding the reinstatement of the twomen.Marrow testified that he promptly offered Miller and O'Connor reinstatement eitherwithWhite Clover in Westchester or Greenwood in the "city."Although Marrowadmitted that there may have been a delay of a day in their actual reinstatement, heasserted that, if so, it was caused by the fact that they had been Westchester driversand it took a little time to find "city" routes for them.Although Marrow's explanation for the delay is reasonable on its face, it is notcredited.In the first place, it is wholly inconsistent with Elmes' statement to MillerthatMarrow had ordered him not to recall the two men. In the second place, it isrefused by Elmes' admission that a union official called him concerning the reinstate-mentof Miller and O'Connor, a call which would not have been necessary had theybeen offered reinstatement in the manner described by Marrow.Approximately a month later, Miller's position as shop stewardagaincaused himto take a position which irritated the Company, namely, his insistence that employeeCoughon could not work during his vacation without permission from the Union.^ According to Miller, the customer told him that she had received deliveries on con-secutive days although she was only supposed to receive deliveries every other day2+At the hearing, I asked whether the Company's cashing of the check and the sub-sequent collection of the sameamount fromMiller meant that the Company was paidtwice.Elmessatisfactorily answeredthe question in the negative when he explainedthat the mixuphad resulted in another driverbeing "short" $6.75 and themoney re-ceivedfrom Miller was credited to that driver's accountto correct the error. 664DECISIONSOF NATIONAL LABOR RELATIONS BOARDAfter a conference between Marrow and Elmes, the latter directed Miller to bringhis route book to the office and Miller was discharged the next day.Miller had worked for the Company for 8 or 9 years and the record contains noevidence that he had ever been told that his work was unsatisfactory in any respect.Despite the absence of any previous criticism, Assistant Manager Shanahan indicatedon Miller's termination reportthat Miller was "unsatisfactory" in his: (1) industrious-ness;(2) knowledge of the job; (3) personal appearance; (4) conduct; (5) coopera-tion; (6) accuracy; (7) sales ability; and (8) collection record.Only his "safety"record was checked as "good." Such sudden, wholesale criticism of Miller is not onlysuspicious but Respondent offered no evidence with respect to Miller's record in mostof theareasin which Shanahan indicated he was seriously deficient.Moreover, Shanahan described the "particulars" of Miller's discharge in verygeneral terms, i.e., "Failure to comply with company rules-Attitude-noncoopera-tion."Elmes' "remarks" were only a little less general, namely, "short book-stopsnot turned in--over-all negligence." Significantly he did not indicate either the amountof the shortage or the number of stops not turned in. Although Miller's alleged cheat-ing (overcharging) of customers and his putative failure to notify the office to sendletters to customers with unpaid bills were two of the major items relied upon byRespondent at the hearing, neither was mentioned on Miller's termination report.Furthermore, the cornerstone of Respondent's position at the hearing was Mar-row's testimony that Miller was discharged for two reasons alone: shortages and over-charging customers which, he said, proved that Miller was dishonest.25Elmes, onthe other hand, testified that Miller's (alleged) failure to turn in stops was a moreserious offense than his (alleged) shortage and stated that Miller would not have beendischarged for the shortage standing alone. In fact, Elmes at times seemed to besaying that his real complaint against Miller was the latter's (alleged) failure tocomply with company rules concerning stops, unpaid bills, and customer complaints.In any event, as demonstratedsupra,none of the reasons advanced by Respondentat various stages of the proceeding stands up under scrutiny.Miller had not beenstealing either from his customers or from the Company.And Elmes' claims areeither refuted by the record or are shown to be grossly exaggerated. I therefore con-clude that Miller was not discharged for the reasons stated by Respondent-eithersingly or in combination. I find instead that Respondent gathered together and eithermisrepresented or magnified a number of relatively minor incidents in an effort tojustifyMiller's discharge which was caused in fact by his opposition to Marrow'sefforts to persuade the Westchester drivers to abandon the strike.On the basis of the entire record, including Miller's opposition to Marrow's effortsto induce theWestchesterdrivers to abandon the strike,Marrow's threatduring the strike to "get" Miller, and the failure of the reasons asserted by Respondentfor its actions to stand up under scrutiny, I find that a preponderance of the evidenceon the whole record supports the allegations of the complaint that Respondent delayedMiller's reinstatement after the strike and later discharged him because he soughtto persuade the Westchester drivers to remain on strike. Since Miller's conduct con-stituted protected union (and concerted) activity, it follows, and I find, that Re-spondent violated Section 8(a) (3) and (1) of the Act by delaying Miller's reinstate-ment after the strike and by discharging him a month later.In view of all of the circumstances, I also find that President Marrow's statementthat he would "get" Miller after the strike interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed them by Section 7 of the Act.Thatthiswas no idle comment is disclosed by the fact that when the strike ended, Re-spondent first delayed Miller's reinstatement and then discharged him a month later.In its brief, Respondent argued that the Board should take no action in this casebecause the collective-bargaining contract contains a grievance procedure ending in25Duringcross-examination,Marrow was asked:Q Now the record stands that you fired Miller for two reasons-shortages andoverchargingcustomers?A. That's rightsa*sfi4Q I want therecord tobe very clear on this.Youstatedthat one of the reasonsMiller wasdischarged was that he was chargingcustomers more for milk than he wassubmitting to thecompany,is that correct'A. That's right.Andshortagein the bookQ. In addition to a bookkeeping shortage?A.Well,it isn't a bookkeepingshortage.He tookthe money out as far as I amconcerned.There were no mistakes.As faras I am concerned he has gotthe money.He paid it back.So he provesthathe has taken it out. GREENWOODFARMS, INC.665arbitration pursuant to which President Marrow and Manager Elmes met with Millerand two union representatives on December 16.According to Respondent, one ofthe issues to be decided is whether "it is appropriate and whether it furthers thepurposes" of the Act for the Board to concern itself with a matter which the "partieshave dealt with in accordance with their contract." 26The short answer to this contention is that the right of an employee not to bediscriminated against because he engages in activity protected by the Act is nota contract right but a public right created by the National Labor Relations Act.Asthe Court said inAmalgamated Utility Workers, etc. v. Consolidated Edison Com-pany of New York, Inc.,309 U.S. 261, 265:... Congress had entrusted to the Board exclusively the prosecution of theproceeding,the conduct of the hearing, the adjudication and the grantingof appropriate relief.The Board as a public agency acting in the public interest,not any private person or group, not any employee or group of employees, ischosen as the instrument to assure protection from the described unfair conductin order to remove obstructions to interstate commerce.27Moreover, in order to enable the Board to perform its duty, Congress gave itthe power to take testimony under oath and to subpena relevant records.And, asindicated, many of the facts which led me to conclude that the Company violated theAct discharging Miller came to light only as the result of the cross-examination ofwitnesses under oath and the examination of company records which were producedpursuant to a subpena issued at the request of Miller's counsel.Needless to say,Marrow and Elmes were not under oath at the meeting on December 16 and neitherMiller nor the Union had the power to subpena company records. This means thatthe Union was unaware of all of the facts when it accepted the Company's explana-tion for Miller's discharge.28In my opinion, it would thwart rather than effectuate the policies of the Act tohold that because the parties had a brief discussion of Miller's discharge the Boardshould not determine whether that discharge violated the Act.The fact that a majorpurpose of the Act is to encourage collective bargaining does not mean that Congressintended the Board to abdicate to private parties its duty to protect public rights orthat Congress intended the bargaining process to be a substitute for the procedureestablished the Act for protecting employees in the exercise of their statutory rights.III.THE REMEDYHaving found that Respondent has engaged in unfair labor practices, my Recom-mended Order will direct it to cease and desist from the unfair labor practices hereinfound.Because Respondent has demonstrated its willingness to discriminate againstan employee because he seeks to persuade other employees to engage in activityprotected by the Act, the commission of similar unfair labor practices in the futureis reasonably to 'be anticipated.My Recommended Order will therefore also directRespondent not to engage in like or related conduct in the future.I will also include a requirement that Respondent offer Harry Miller immediate andfull reinstatement with backpay, said backpay to be computed in accordance withthe formula set forth in F.W. Woolworth Company,90 NLRB 289.The General Counsel has requested that interest at the rate of 6 percent perannum be added to the net backpay, if any, due Miller. For the reasons stated bythe Board inIsis Plumbing & Heating Co.,138 NLRB 716, issued on September 21,1962, I find that the allowance of interest is within the Board's powers under Section10(c) of the Act, and that it is a desirable remedial measure to compensate Miller,as fully as possible, for any loss resulting from Respondent's discrimination againsthim.Accordingly, my Recommended Order will include a provision requiring the24 Since there is no evidence that Miller filed a written complaint or grievance, I amnot convinced that Miller's discharge was "handled...as a grievance"as asserted byRespondent.27 Cf.N.L R.B. v. Newark Morning Ledger Co.,120 F 2d 262, 267-268 (CA. 3)28Respondent concedes that if Miller claimed that the Company and the Union "actedtogether," the Board should consider the issue of his discharge.Although there is noevidence that the Union caused the Company to discharge Miller, the record indicates thatthe Union accepted the Company's explanation with few or no questions asked Suchready acquiescence by a union to the discharge of its shop steward is surprising, to saythe leastMoreover,the record discloses a possible explanation,namely, Miller's can-didacy the previous year for union office on the ticket which opposed that on which oneof the union representatives present on December 16 was a candidate. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDpayment of 6 percent interest on backpay (not compounded), as requested by theGeneral Counsel.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of theAct.2.By delaying Harry Miller's reinstatement at the end of the strike and by dis-charging him a month later because he sought to persuade the Westchester driversto remain on strike, Respondent has engaged in an unfair labor practice withinthe meaning of Section 8(a)(3) and(1) and Section 2(6) and(7) of the Act.3.By threatening to "get" Miller at the end of the strike because he sought to per-suade the Westchester drivers to remain on strike,Respondent has engaged in anunfair labor practice within the meaning of Section 8(a)(1) and Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case,I recommend that the Respondent,Greenwood Farms,Inc , its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discriminating against employees because they attempt to persuade otheremployees to engage in activity protected by the National Labor Relations Act.(b) Threatening employees with reprisals for attempting to persuade other em-ployees to engage in activity protected by the National Labor Relations Act.(c) In any like or related manner interfering with,restraining,or coercing em-ployees in the exercise of the rights guaranteed them by Section 7 of the Act.2.Takethe following affirmative action which is necessary to effectuate the policiesof the Act:(a)Offer Harry Miller immediate and full reinstatement to his former position,or, if his former job no longer exists, a substantially equivalent position,withoutprejudice to his seniority or other rights and privileges,and make him whole in themanner set forth in the section of the Intermediate Report entitled"The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms hereof.(c) Post at its place of business,copies of the attached notice marked"Appen-dix." 29Copies of such notice,to be furnished by the Regional Director for theSecond Region,shall, after being duly signed by an authorized representative ofthe Respondent,be posted immediately upon receipt thereof,and be maintained byit for a period of 60 consecutive days thereafter,in conspicuous places, including,allplaceswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered,defaced,or covered by any other material.(d)Notify the Regional Director for the Second Region,inwriting,within 20days from the date of this Intermediate Report and Recommended Order,what stepsRespondent has taken to comply herewith.3°m If this Recommended Order be adopted by the Board, the words "Pursuant to a De-cision and Order" shall be substituted for the words "As Recommended by a TrialExaminer" In the notice. If the Board's Order Is enforced by a decree of a United StatesCourt of Appeals, the notice will be further amended by the substitution of the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order" forthe words "Pursuant to a Decision and Order."80 If this Recommended Order be adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the Region, In writing, within 10 days from thedate of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESAs recommendedby a TrialExaminer of the NationalLaborRelations Board andin order to conduct our labor relations in compliance with the National Labor Rela-tionsAct, we notifyour employees that:WE WILL NOT discharge or take any other action against any employee becausehe seeks to persuade other employees to engage in union or concerted activityprotected by the NationalLaborRelations Act. THE CROSSETTCOMPANY667WE WILL NOT threaten any employee with reprisals because he seeks topersuade other employees to engage in union or concerted -activity protectedby the National Labor Relations Act.WE WILL offer Harry Miller his former position or a substantially equivalentposition, without loss of any rights or privileges he had in such position.WE WILL make Harry Miller whole for any .loss of pay he may have sufferedby reasons of our discrimination -against him.GREENWOOD FARMS,INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 745 FifthAvenue, New York, New York, Telephone No. Plaza 1-5500, if they have anyquestions concerning this notice or compliance with its provisions.The Crossett CompanyandInternational Brotherhood of Pulp,Sulphite and Paper Mill Workers,AFL-CIOInternationalWoodworkers of America,LocalNo. 5-475, AFL-CIOandInternational Brotherhood of Pulp,Sulphite andPaper Mill Workers,AFL-CIO.Cases Nos. 26-CA-1213 and26-CB-182.January 17, 1963DECISION AND ORDEROn July 6, 1962, Trial Examiner Reeves R. Hilton issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondents filed exceptions to the Inter-mediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and adopts the findings,conclusions, and recommendations of the Trial Examiner to the extentconsistent with the decision herein.The Crossett Company, herein called the Respondent Company orCrossett, is engaged in the manufacture of lumber, paper, and relatedproducts at Crossett, Arkansas.For 15 years or more Crossett hasbeen party to various collective-bargaining agreements with theInternationalWoodworkers of America, Local No. 5-475, AFL-CIO,herein called the Respondent Union or IWA, covering the employeesengaged in these. operations.Currently, there are approximately 700employees covered by these collective-bargaining agreements.One140 NLRB No. 62.